Title: To James Madison from Reuben Lindsay, 9 December 1791
From: Lindsay, Reuben
To: Madison, James


Dear Sir
Richmond 9th. Decemr. 1791.
Your favor of the 10th. Novemr. I recd. some days ago—on my giving the two Mr. Dickensons notice of the contents, they came here & have disposed of their interest in the certificates to Mr. Robert Pollard of this place—And have granted Powers of Attorney to Mr. John Vaughan of Phila. his agent to Negotiate the business—To whom You will please deliver the Certificates.
The Mr. Dickensons Acknowledge themselves under great Obligations to you for the trouble you have taken in the business. I am respectfully Dear Sir Your Hble servt.
Rn. Lindsay
